Citation Nr: 1340376	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  13-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant).  

2.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.

3.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to August 1949, and from November 1949 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to specially adapted housing or a special home adaptation grant, as well as for an automobile and/or specially adapted equipment.  

A November 2013 review of the Virtual VA (VVA) paperless claims processing system reveals CAPRI records current to June 20, 2013 as well as VA examination reports of July 2, 2013, both of which were considered by the AOJ in the August 2013 statement of the case.  

In November 2013, the Veteran submitted additional information and evidence directly to the Board in support of his claims which was not accompanied by a waiver.  Under the provisions of 38 C.F.R. § 20.1304(c) (2012), (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant or the evidence is not pertinent.  Evidence is not pertinent if it does not relate to or have bearing on the appellate issues.  Here, the evidence presented by the Veteran does not have any bearing on the disposition of the claims in appellate status.  Therefore, the appeal may proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to: blindness in both eyes (5/200); the anatomical loss or loss of use of both hands; or severe burn injury or residuals of inhalation.  

2.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to: the loss or loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; loss or loss of use of both upper extremities at or above the elbow; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

3.  The Veteran's service-connected disabilities have not resulted loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant) have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).  

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).

3.  The criteria for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment only, have not been met.  38 U.S.C.A. §§ 3902, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.808 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Veterans Benefits Administration Adjudication Procedures Manual, M21-1MR, has a specific section that addresses the language to be used in providing notice for claims involving specially adapted housing.  See M21-1MR, Part IX, Subpart i, 3.3.d.  The Board finds that the VCAA notice requirements as to all claims on appeal have been satisfied by February 2012 and March 2013 letters a December 2002 letter.  In the February 2012 notice, VA informed the Veteran of the criteria needed to establish entitlement to automobile and adaptive equipment or adaptive equipment only.  Later in the March 2013 duty to assist letter, the claims for specially adapted housing/housing adaptation grant were addressed.  Although the March 2013 notice was not issued before the May 2011 rating decision on appeal, the Veteran has not been prejudiced, as the claim has been readjudicated in supplemental statements of the case (SSOC) issued in August 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, personal statements, and VA examinations of July 2013.  VA medical development is adequate as it contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for assessing the Veteran's service-connected disabilities as they pertain to the criteria for the benefits sought on appeal.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Further, there have been no assertions made that any one of the July 2013 VA examination reports is inadequate in any way.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Background

The Veteran is service-connected for the following disabilities with disability ratings in parentheses: hearing loss (70 percent); cold injury residuals, left lower extremity with neuropathy (30 percent); cold injury residuals, right lower extremity with neuropathy (30 percent); posttraumatic stress disorder (30 percent); radiculopathyy of the right upper extremity (30 percent); radiculopathy of the right upper extremity (30 percent); degenerative disc and joint disease of the lumbar spine (20 percent); ); degenerative disc and joint disease of the cervical spine (20 percent); and tinnitus (10 percent).  A combined rating of 100 percent has been in effect since March 2010.  

The file contains a March 2010 VA Aid and Attendance and Housebound examination report.  The report reflects that the Veteran always used a cane and fell without it.  It was noted that he had service-connected sensory neuropathy of the bilaterally lower extremities that affected his ability to move safely.  He was unable to dress and undress, or bathe, by himself.  The examiner expressed the opinion that the Veteran's service-connected sensory loss limited the Veteran's community mobility.  The examiner also commented that as a result of the Veteran's service-connected numbness, he walked with a wide-based gait and fell. It was observed that numbness had grown progressively worse since its onset.  The examiner also related that because of the Veteran's service-connected nerve disorder, his gait and balance were not normal.  The examiner described a wide-based gait with loss of balance on turns and made it clear that this was separate from the effects of the Veteran's non-service-connected vertigo.  The Veteran was able to leave his current domicile, for example to go the barber shop and medical appointments, but did so with the assistance of family.   

In a conclusion, the examiner essentially expressed the opinion that it was at least as likely as not that the Veteran needed the aid and attendance of another person and was confined to his home based on service-connected disabilities.  The Veteran reported two "conditions" that affected his ability to move safely out of the home, service-connected bilateral lower extremity sensory neuropathy and non-service-connected vertigo.  The examiner noted that both would be associated with falls.  She related that 50 percent of the Veteran's manifestations were due to service-connected disability.   

Based largely on these findings, entitlement to special monthly compensation based on the need for aid and attendance and housebound status was established in a Board decision issued in September 2010. 

VA records show that in October 2010, the Veteran was treated for fractured ribs following a fall.  

VA records dated in May 2011 reveal that the Veteran was seen by neurology for complaints of leg weakness and falling.  Nerve conduction studies of the left arm and both legs were done which revealed generalized sensori-motor neuropathy, described as moderate.  It was noted that the leg weakness did not seem to be related to stenosis of the cervical spine.  A prosthetics request was made by VA for power mobility for the Veteran based on diagnosed hypoxia, requiring the Veteran to be on home oxygen.  The request was also based on the Veteran's neuromuscular and neurological conditions which decreased his endurance to the extent that there was a measurable decline in his ability to perform activities of daily living and transfers after propelling a manual wheelchair for a functional distance.  Visual acuity was described as intact, and the report indicated that the Veteran would not be bed or chair confined without the use of electric mobility.  

In a statement provided by the Veteran in June 2011, he reported that VA had already issued to him the following: a walking cane; walker; wheelchair; electric wheelchair; and a chair lift.

VA records dated in July 2011 revealed that the Veteran fell on his driveway, causing abrasions and bruising on both upper arms, and complaints of a bruised hip.  The report indicated that the Veteran had cervical stenosis which caused him to fall.  No other injuries were reported and there were no fractures.  In May 2012, the Veteran was seen for complaints of right rib pain after he sustained a fall in his home.  There was no evidence of fracture and acute right rib contusion was diagnosed.

In June 2012, the Veteran was seen by VA for progressive loss of vision in the left eye.  Diagnosed conditions included senile cataract.  A July 2012 entry indicated that the Veteran was having worsening low back pain, radiating into the bilateral hips and legs.  X-ray films of the lumbar spine revealed diffuse arthritis and spinal stenosis and it was explained that multiple spinal nerves were being pinched causing pain and weakness in his legs. 

A 2012 VA record (date unclear) indicates that the Veteran needed assistance with home improvement and structural alterations necessary to provide access to the home or essential lavatory and sanitary facilities.  It was added that a wheelchair ramp was needed so the Veteran could get in his house.  s  

The Veteran underwent numerous VA examinations in July 2013.  On examination of the thoracolumbar spine, degenerative disc and joint disease of the thoracolumbar spine was diagnosed.  He complained of constant back pain radiating into the hips.  Hip, knee and ankle strength were evaluated as 4/5 bilaterally.  Decreased, but not absent sensory deficit was shown in the thighs, ankles and feet.  There Veteran did not have muscle atrophy.  The Veteran noted that he walked around the house with a cane, used a walker for longer distances, and rode a motorized scooter for long distances, due to numbness and weakness in the legs.  The examiner indicated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

An examination of the cervical spine was also conducted and degenerative disc and joint disease of the cervical spine as well as radiculopathy of the right and left upper extremities was diagnosed.  The report indicated that the Veteran had carpal tunnel syndrome of the wrists, and well as complaints of numbness and weakness in both arms.  Wrist, elbow and finger strength and muscle testing was 5/5.  Deep tendon reflexes in the arms were normal.  Decreased, but not absent sensory deficit was shown in the shoulder, forearm and hands/fingers.  The examiner indicated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

On examination for cold injury residuals, cold weather injuries of the right and left lower extremities was diagnosed.  The Veteran complained of numbness in the bottoms of feet and constant burning pain in the tops of the feet, ankles, and lower legs to the knees.  Findings of arthralgia and numbness of the feet were made.  X-ray films were negative for osteoarthritis of the feet.  The examiner indicated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

A VA examination of the peripheral nerves was also conducted.  The following diagnoses were made: radiculopathy of the left and right upper extremities; bilateral carpal tunnel syndrome; and generalized sensorimotor neuropathy.  No paresthesia of the upper or lower extremities was reported.   Wrist, elbow, grip, finger, knee and ankle strength and muscle testing was 5/5 bilaterally.  Decreased, but not absent sensory deficit was shown in the shoulder, forearm and hands/fingers, thighs, knees, ankles, and feet.  Gait was described as normal.  Mild incomplete nerve paralysis was pervasively shown in the upper and lower extremities, with no findings of complete paralysis of any nerve group.   The examiner indicated that peripheral nerve functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that carpal tunnel syndrome and sensorimotor neuropathy of the upper and lower extremities were not likely related to the cold weather injuries. 

A VA examination for vascular diseases (arteries and veins) was also conducted and deep vein thrombosis, not service-connected was diagnosed.  The report indicated that the Veteran walked around the house with a cane, used a walker for long distances, and used a motorized scooter for longer distanced due to weakness and numbness in the legs.   The examiner indicated that a vascular condition had not caused impairment of an extremity, such that no effective function remained other than that equally served by an amputation with prosthesis.  

      I.  Specially Adapted Housing/Special Home Adaptation Grant

In support of the claim, the Veteran maintains that he has sustained near death falls and cannot get his wheel chair up and down steps.  He also contends that he essentially has anatomical loss of the hands and an inability to grip objects, causing instability.  Essentially he contends that he has loss of use of at least one lower extremity and upper extremity, as well as significant hearing loss and tinnitus, affecting his balance and mobility.  

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal.  

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 - 57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).  

Examples under 38 C.F.R. § 3.350(a)(2)which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).  

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).  

The basic eligibility requirements for specially adapted housing or a home adaptation grant have not been met.  First, the Veteran's service-connected disabilities do not result in any blindness of the eyes or limitation of motion due burns and associated contractures.

Second, the evidence reflects that the Veteran has been issued a walker, cane wheelchair and motorized scooter walker for mobility.  Therefore, his locomotion is "precluded" as defined by the regulations.  However, his service-connected disabilities do not result in the loss of use of either his upper or lower extremities. 

The Veteran is service-connected for cold injuries of the lower extremities with neuropathy, and radiculopathy of both upper extremities, associated with service-connected degenerative disc and joint disease of the cervical spine.  He is not service connection for vascular conditions including pulmonary emboli and deep vein thrombosis of the lower extremities, or for cold injury residuals of the upper extremities.   

As noted above, one example of loss of use of the feet is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  However, the evidence does not demonstrate that either of the Veteran's lower extremities is affected by neuropathy that results in complete paralysis of the affected nerves.  While his condition results in arthralgia, and numbness of the feet; hip, knee and ankle strength were evaluated as 4/5 bilaterally; decreased, but not absent sensory deficit was shown in the thighs, ankles and feet; and the Veteran did not have muscle atrophy.  In addition, paresthesias of the lower extremities was not demonstrated.  On VA examination of July 2013, mild incomplete paralysis of the lower extremity nerves was reported, with no findings of complete paralysis in any nerve group of the lower extremities.  Significantly, a VA examiner opined that peripheral nerve functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, his service-connected disabilities do not result in "loss of use" of the lower extremities as defined by the regulations.  

Similarly, while the Veteran is service-connected for neuropathy of the upper extremities, his condition does not result in the loss of use of those extremities.  Wrist, elbow and finger strength and muscle testing was 5/5.  Deep tendon reflexes in the arms were normal.  Decreased, but not absent sensory deficit was shown in the shoulder, forearm and hands/fingers.  Mild incomplete paralysis of the upper extremity nerves was reported, with no findings of complete paralysis in any nerve group of the upper extremities.  The examiner indicated that functioning of the upper extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  In essence, there are no reports of hand or finger drop, "griffin claw" deformity, "ape hand" deformity, atrophy, or other findings consistent with complete paralysis of the upper extremities.  See 38 C.F.R. §4.124a, Diagnostic Codes 8510-8516.  

For these reasons, specially adapted housing and home adaptation benefits are not warranted.  

      B.  Automobile and/or specially adapted equipment

In support of the claim, the Veteran contends that he essentially has anatomical loss of both hands, as he cannot hold on to a cane, walker, or handrails.  

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808.

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

The Veteran has service connected cold injury residuals of the right and left lower extremities with neuropathy, assigned separate 30 percent evaluations.  VA examinations of July 2013 indicate that the Veteran reports that he walked around the house with a cane, used a walker for long distances, and used a motorized scooter for longer distanced due to weakness and numbness in the legs.  The examiner indicated that a vascular condition/cold injury had not caused impairment of an extremity, such that no effective function remained other than that equally served by an amputation with prosthesis.  Therefore, he retains effective function in his feet and it has been specifically determined by a VA examiner that evidence does not reflect that the Veteran has no effective function of the feet other than that which would be equally well- served by an amputation stump below the knee with use of a suitable prosthetic appliance. 

The Veteran has also asserted that he has loss of use of both hands.  As discussed previously, service connection is in effect for radiculopathy of the right and left upper extremities, associated with the Veteran's disability of the cervical spine, and there have been no clinical findings made consistent with loss of use of either hand due to service connected conditions.  The Board observes that service-connection has been denied for cold injury residuals of the upper extremities and that recent neurological testing revealed compression of the medial nerves at both wrists (carpal tunnel syndrome) which is not service-connected.  Consistent with the findings discussed in detail above relating to the other claims on appeal, loss of use of either hand is not shown.    

The Board further observes that the Veteran he does not have a service connected eye condition, to include visual impairment. 

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).  The Veteran does not have a service-connected hip or knee disability.  Although service connection is in effect for cold injury residuals of the right and left lower extremities with neuropathy, there is no evidence that either of these conditions are productive of ankylosis of either hip or knee.  Mobility with a walker or cane has been reported by the Veteran himself, and as such, evidence is negative for indications that the Veteran is entirely unable to move either his knee or hip joint(s).  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

In sum, the Veteran's service-connected disabilities have not caused the loss of the use of his feet.  In addition, there is no evidence of ankylosis of either knee or hip.  There is also no evidence that the Veteran has permanent impairment of vision of both eyes or loss of use of his hands due to a service-connected disability.  Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established.   


ORDER

Entitlement to a special home adaptation grant is denied.

Entitlement to specially adapted housing is denied.

Entitlement to automobile and adaptive equipment, or for adaptive equipment only, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


